         Case 1:19-cr-00374-JMF Document 123 Filed 05/07/21 Page 1 of 1
                                          U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   May 7, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

        The Government respectfully submits for the Court’s consideration the attached letter
received today from counsel for Victim-1, whose name is redacted in the version filed herewith,
relating to the matters raised in the Court’s order dated May 3, 2021 (Dkt. No. 118).

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney


                                            By:
                                                   Matthew D. Podolsky
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-1947/2616

cc:    Robert M. Baum, Esq. (by ECF)
       Andrew J. Dalack, Esq. (by ECF)
       Tamara L. Giwa, Esq. (by ECF)
       Clark O. Brewster, Esq. (by email)
